       Case 1:17-cv-00365-DAE-AWA Document 259 Filed 01/30/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 UMG RECORDINGS, INC., et al.,                 §
                                               §
         Plaintiffs,                           §
                                               §
 vs.                                           §
                                               §       Civil Action No. 1:17-cv-00365-DAE-AWA
 GRANDE COMMUNICATIONS                         §
 NETWORKS LLC,                                 §
                                               §
         Defendant.                            §
                                               §

             REPLY IN SUPPORT OF PLAINTIFFS’ OBJECTIONS TO THE
                 REPORT AND RECOMMENDATION REGARDING
                        SUMMARY JUDGMENT [DKT. 240]

                                           INTRODUCTION

        As set forth in Plaintiffs’ Objections [Dkt. 250], Magistrate Judge Austin’s analysis of the

law and the facts should have led to only one conclusion: that there were no genuine issues of

material fact and, thus, Grande is liable for knowingly contributing to its subscribers’ massive

infringement of Plaintiffs’ copyrighted sound recordings. In its Response to Plaintiffs’ Objections

[Dkt. 258] (“Resp.”), Grande once again repeats the same unavailing arguments about reliance on

the Rightscorp evidence. But the courts and jury in Cox resoundingly rejected those arguments,

and the Magistrate Judge in the instant case made findings establishing that the evidence is more

than sufficient to impose liability. Grande has no valid answer to these facts. Accordingly, the

Court should modify the Report and Recommendation regarding Motions for Summary Judgment

[Dkt. 240] (“Report”), to (1) deny Grande’s motion for summary judgment on Plaintiffs’

reproduction copyright claims, and (2) grant summary judgment in favor of Plaintiffs on Grande’s

liability for contributory infringement.
       Case 1:17-cv-00365-DAE-AWA Document 259 Filed 01/30/19 Page 2 of 7



                                            ARGUMENT

  I.    GRANDE FAILS TO REBUT THAT IT IS NOT ENTITLED TO SUMMARY JUDGMENT ON
        PLAINTIFFS’ REPRODUCTION COPYRIGHT CLAIMS.

        Plaintiffs did not waive their reproduction claims. Grande asserts that Plaintiffs waived

their arguments concerning their reproduction rights claims. Resp. at 2-3. But as Plaintiffs showed

in their Objections, that is incorrect. In their Opposition and Cross-Motion for Summary Judgment

[Dkt. 172], Plaintiffs expressly asserted that their claims involve both online uploading

(distribution), as well as downloading (reproduction), of Plaintiffs’ works. See Objs. at 3 (quoting

Opp. / Cross-Mot. at 10). Plaintiffs also responded to Grande’s waiver argument in their summary

judgment reply. Pls.’ Reply at 2 fn.1 [Dkt. 209] (“Grande claims that Plaintiffs do not assert

violations of Plaintiffs’ reproduction rights under section 106(1), but that is not correct: Plaintiffs’

suit targets both uploading (reproduction) and downloading (distribution) of copyrighted

recordings. Pls.’ Opp./Cross-Mot. at 10.”). Indeed, the Report recognized that Plaintiffs “are

claiming that Grande’s subscribers downloaded and uploaded identical digital duplicates of the

works.” Report at 7 (emphasis added). The Report’s own characterization of Plaintiffs’ claims

underscores the Report’s error in concluding that Plaintiffs waived this claim.

        Grande’s arguments against the reproduction claims lack any merit. Grande again

asks the Court to ignore the plain import of the massive infringement evidence Plaintiffs have

submitted. Rightscorp detected over a million instances of Grande subscribers sharing copyrighted

recordings over Grande’s network; and Rightscorp downloaded tens of thousands of entire

infringing audio files, including at least one full copy of each work in suit. Report at 1, 5-6, 8.

Grande asks the Court to pretend none of this exists and to hold, instead, that this extensive

infringement evidence does not permit a fact-finder to conclude that Grande subscribers obtained

and copied Plaintiffs’ works in violation of Plaintiffs’ reproduction copyrights. The conclusion




                                                   2
       Case 1:17-cv-00365-DAE-AWA Document 259 Filed 01/30/19 Page 3 of 7



Grande urges defies law and logic. The Court should sustain Plaintiffs’ objections and deny

Grande summary judgment on the reproduction claims.

 II.    GRANDE FAILS TO REBUT PLAINTIFFS’ SHOWING THAT THEY SHOULD BE GRANTED
        SUMMARY JUDGMENT AS TO GRANDE’S LIABILITY.

        Ownership. First, Grande offers no reason why Plaintiffs should not be granted summary

judgment as to the 421 copyrights (accounting for 806 recordings) for which Grande does not

contest ownership/exclusive control. Plaintiffs’ ownership of those works is undisputed. Second,

while Grande asserts that it disputes Plaintiffs’ ownership of the other 361 copyrights (accounting

for the other 777 recordings), it has failed to present any evidence to support its position. Nor

could it. Plaintiffs have submitted detailed evidence establishing that they own or exclusively

control each of the works in suit. That evidence remains unrebutted. Originally, “Grande’s only

response [wa]s not to contest the validity of the evidence, but rather its timeliness.” Report at 19.

That argument was rejected. In its latest filings, Grande cites no new evidence to challenge

Plaintiffs’ ownership: tellingly, while Grande cites to pages 33-35 of its objections, see Resp. at 7,

those portions contain no new information that would create a genuine dispute of fact. See Grande

Objs. at 33-35 [Dkt. 252]. Plaintiffs’ ownership has been conclusively established. The Court

should therefore enter summary judgment that Plaintiffs own or control all of the copyrighted

sound recordings in this suit.

        Direct infringement. Grande fails to point to any genuine dispute that its subscribers

infringed Plaintiffs’ copyrighted sound recordings. Implicitly recognizing that its legal arguments

were weak and properly rejected by the Magistrate Judge, Grande shifts to making the unsupported

assertion that “Plaintiffs did not come forward with any direct evidence of direct infringement.”

Resp. at 8. That claim is demonstrably false. Rightscorp obtained a complete audio file, shared

by one or more Grande subscribers, for each of the works in suit: “Rightscorp was able to

download each of the songs from Grande subscribers.” Report at 9. This is direct evidence of


                                                  3
     Case 1:17-cv-00365-DAE-AWA Document 259 Filed 01/30/19 Page 4 of 7



unlawful distribution,1 and it is unrebutted. Grande next tries to poke holes in the accuracy of the

notices that Rightscorp sent, Resp. at 8, but Grande ignores the overwhelming evidence of direct

infringement that the downloaded files supply. To this day, Grande has not identified any valid

basis to doubt the downloaded files. There is no genuine issue of material fact in dispute: Grande

subscribers infringed each of Plaintiffs’ copyrighted sound recordings, and Plaintiffs are therefore

entitled to summary judgment on the direct infringement element of their copyright claims.

       Material contribution. Grande fares no better in trying to rebut Plaintiffs’ entitlement to

summary judgment that Grande knowingly contributed to its subscribers’ massive infringement

of Plaintiffs’ copyrighted works. In its Response, Grande offers nothing new in trying to salvage

its failed legal argument that Metro–Goldwyn–Mayer Studios Inc. v. Grokster, Ltd., 545 U.S. 913,

914 (2005) abolished, sub silentio, well-established contributory infringement law. Instead,

Grande misrepresents the outcome in Cox, claiming that the “district court denied the plaintiff’s

motion for summary judgment on contributory infringement….” Resp. at 10 (emphasis in

original). But that is untrue. In Cox, the plaintiffs did not move for summary judgment on

contributory liability. Instead, they “move[d] for partial summary judgment on two issues. First,

Plaintiffs seek a ruling that they own the copyrights at issue. Second, Plaintiffs ask the Court to

find as a matter of law that Cox is not entitled to protection under the DMCA’s safe harbor

provisions.” BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc., 149 F. Supp. 3d 634, 643

(E.D. Va. 2015), aff’d in part, rev’d in part, 881 F.3d 293 (4th Cir. 2018). The Cox court granted

summary judgment on the second issue in full, and granted judgment to one of the two plaintiffs

as to ownership (the other plaintiff was found to lack standing for reasons not relevant here).


1
  The Report incorrectly characterizes the downloaded files as “circumstantial” evidence that
Grande subscribers were directly infringing Plaintiffs’ works. But, as even Grande recognizes, “a
Grande subscriber upload[ing] copyrighted material to a third party using Grande’s network” is
infringement. Resp. at 3-4 (emphasis in original). The downloads that Rightscorp obtained from
Grande are direct evidence of exactly that infringing activity.

                                                 4
     Case 1:17-cv-00365-DAE-AWA Document 259 Filed 01/30/19 Page 5 of 7



       More to the point, the relevant ruling from Cox is the district court’s post-trial conclusion

that “[t]here can be no question that the provision of high-speed internet service materially

contributes to infringement via BitTorrent and that Cox had the means to withhold that assistance

upon learning of specific infringing activity.” BMG Rights Mgmt. (US) LLC v. Cox Commc’ns,

Inc., 199 F. Supp. 3d 958, 979 (E.D. Va. 2016). The same is true for Grande: its undisputed

provision of high-speed internet service to infringing subscribers is sufficient, as a matter of law,

to hold Grande liable for material contribution.

       Knowledge of underlying infringement.            Grande tries to dodge the overwhelming

evidence of its knowledge by raising a host of after-the-fact lawyers’ theories about the Rightscorp

notices: the level of detail in the notices, Resp. at 11; incorrect legal assertions about whether the

notices show infringement of distribution rights, id.; and inaccurate complaints that Grande could

not verify the information in the notices, id. at 12. But all of those quibbles miss the point. Grande

has no answer to the Magistrate Judge’s conclusion that “[i]t is Grande’s employees’ knowledge

that matters, and the evidence is undisputed that those employees believed the notices reflected

that many of Grande’s customers were repeatedly infringing on copyrights.”                Report on

Plaintiffs’ Motion for Partial Summary Judgment as to Safe Harbor Defense (December 18, 2018)

[Dkt. 241], at 11 (emphasis added). See also Pls’ Objs. at 7-8. In short, the evidence that Grande

knew of its subscribers’ infringement, yet chose to continue to facilitate that infringement, is

overwhelming; no genuine dispute exists for the jury to resolve.

                                          CONCLUSION

       For the reasons stated herein, as well as those in Plaintiffs’ Objections and summary

judgment briefing, the Court should (1) deny Grande summary judgment on Plaintiffs’

reproduction copyright claim, and (2) grant Plaintiffs summary judgment that Grande is liable for

contributory infringement.



                                                   5
     Case 1:17-cv-00365-DAE-AWA Document 259 Filed 01/30/19 Page 6 of 7



Dated: January 30, 2019.

                                   Respectfully submitted,

                                   By: /s/ Robert B. Gilmore
                                  Jonathan E. Missner (admitted pro hac vice)
                                  Robert B. Gilmore (admitted pro hac vice)
                                  Philip J. O’Beirne (admitted pro hac vice)
                                  Michael A. Petrino (admitted pro hac vice)
                                  Stein Mitchell Beato & Missner LLP
                                  901 15th Street, N.W., Suite 700
                                  Washington, DC 20005
                                  Telephone: (202) 737-7777
                                  Facsimile: (202) 296-8312
                                  jmissner@steinmitchell.com
                                  rgilmore@steinmitchell.com
                                  pobeirne@steinmitchell.com
                                  mpetrino@steinmitchell.com

                                  Daniel C. Bitting (State Bar No. 02362480)
                                  Paige A. Amstutz (State Bar No. 00796136)
                                  Scott Douglass & McConnico LLP
                                  303 Colorado Street, Suite 2400
                                  Austin, TX 78701
                                  Telephone: (512) 495-6300
                                  Facsimile: (512) 495-6399
                                  dbitting@scottdoug.com
                                  pamstutz@scottdoug.com

                                  Attorneys for Plaintiffs




                                      6
     Case 1:17-cv-00365-DAE-AWA Document 259 Filed 01/30/19 Page 7 of 7



                               CERTIFICATE OF SERVICE

       The undersigned certifies that on January 30, 2019, all counsel of record who are deemed

to have consented to electronic service are being served with through the Court’s ECF system.



                                            /s/ Daniel C. Bitting
                                            Daniel C. Bitting




                                               7
